Cook, J.,
dissenting. In State v. Reiner (2000), 89 Ohio St.3d 342, 731 N.E.2d 662 (“Reiner /”), a majority of this court reversed Reiner’s conviction based on a belief that the trial court should not have granted transactional immunity to Susan Batt in order to compel her testimony. Id. at 352-356, 731 N.E.2d at 673-676. Because Batt had consistently denied culpability for Alex Reiner’s death, the Reiner I majority held that Batt lacked a valid Fifth Amendment privilege against self-incrimination and was therefore not entitled to immunity under R.C. 2945.44. Id. at 354, 731 N.E.2d at 674. The United States Supreme Court reversed Reiner 7 in a terse per curiam opinion that reiterated a longstanding principle of constitutional law: the Fifth Amendment protects the innocent and *606guilty alike. Ohio v. Reiner (2001), 532 U.S. 17,-, 121 S.Ct. 1252, 1254, 149 L.Ed.2d 158, 162.
Faced with the United States Supreme Court’s reversal, this court has no choice but to recognize the validity of Batt’s Fifth Amendment privilege against self-incrimination. Nevertheless, today’s majority offers yet another rationale for reversing Reiner’s conviction. Specifically, the majority holds that the trial court erred in granting Batt transactional immunity as a matter of Ohio law because the grant of immunity “did not further the administration of justice” and “severely prejudiced the rights of the defendant.” The majority further opines that in this type of case — an “either/or situation,” to use the majority’s phrasing — immunity is an inappropriate obstacle to the “search for truth.” For the reasons that follow, I dissent.
A trial court may not grant immunity under R.C. 2945.44 unless (1) the witness refuses to testify based on the privilege against self-incrimination, (2) the prosecutor makes a written request to order the witness to answer, and (3) the court informs the witness that he or she will receive transactional immunity. State ex rel. Koren v. Grogan (1994), 68 Ohio St.3d 590, 592, 629 N.E.2d 446, 448. Even if these three requirements are satisfied, the trial court may decline to grant immunity if “it finds that to do so would not further the administration of justice.” R.C. 2945.44(A); see, also, State ex rel. Leis v. Outcalt (1982), 1 Ohio St.3d 147, 149, 1 OBR 181, 183, 438 N.E.2d 443, 446.
The majority concludes that the grant of immunity in this case did not “further the administration of justice” and was therefore unlawful. Assuming arguendo that Reiner ever had standing to challenge the grant of immunity to Batt (on this or any other basis), the majority’s holding is inherently suspect for its failure to acknowledge our deferential standard for reviewing such determinations.1 The *607decision whether a grant of immunity would further the administration of justice lies within the sound discretion of the trial court. State ex rel. Ney v. Niehaus (1987), 33 Ohio St.3d 118, 119, 515 N.E.2d 914, 916. Accordingly, a reviewing court must not disturb the trial court’s decision on this issue absent an abuse of discretion. See id.; State v. Tomlinson (1997), 125 Ohio App.3d 13, 18, 707 N.E.2d 955, 958. When applying this standard of review, an appellate court is not free to substitute its judgment for that of the trial court. Berk v. Matthews (1990), 53 Ohio St.3d 161, 169, 559 N.E.2d 1301, 1308. Rather, reversal on appeal is warranted only when the trial court has exercised its discretion unreasonably, arbitrarily, or unconscionably. Id., citing State v. Adams (1980), 62 Ohio St.2d 151, 157, 16 O.O.3d 169, 173, 404 NE.2d 144, 149.
With today’s decision, the majority implicitly holds that the trial court acted unreasonably, arbitrarily, or unconscionably in granting immunity to Batt. But the record reveals anything but an abuse of discretion. Before deciding to grant immunity to Batt, the trial court heard extensive argument from the parties about whether immunity would further the administration of justice. The trial court also allowed (over the state’s objection) the Reiner children’s guardian ad litem and counsel representing Reiner’s wife to offer their arguments opposing immunity for Batt. After hearing all of the arguments, the trial court concluded that the interests of justice were better served by granting R.C. 2945.44 immunity and compelling Batt’s testimony. Although it recognized that this decision foreclosed any future prosecution of Batt for Alex Reiner’s death, the trial court expressly focused its interests-of-justice inquiry on the “interests of this trial, this defendant and this prosecution.” In the trial court’s estimation, those interests demanded that the state be able to present “the testimony of one familiar with facts surrounding and preceding the incident,” subject to full cross-examination and penalty for perjury. In other words, Batt’s testimony furthered the administration of justice by aiding the jury’s search for the truth about Reiner’s guilt or innocence.
*608The majority cites nothing inherently unreasonable, arbitrary, or unconscionable about the trial court’s method of deciding whether to grant transactional immunity to Batt under R.C. 2945.44. While it is true that the grant of immunity to compel Batt’s testimony could have resulted in a cruel twist of fate — Batt could have conceivably exculpated Reiner and inculpated herself without risk of being prosecuted — the trial court was not required to second-guess the prosecutor’s discretionary decision to take that risk. See United States v. Doe (1984), 465 U.S. 605, 616, 104 S.Ct. 1237, 1244, 79 L.Ed.2d 552, 562-563 (noting that the decision to seek immunity “necessarily involves a balancing of the Government’s interest in obtaining information against the risk that immunity will frustrate the Government’s attempts to prosecute the subject of the investigation”). The trial court acted well within its discretion in placing the interests of Reiner’s trial at the forefront of its analysis. In finding otherwise, the majority simply substitutes its judgment for that of the trial court on the question of whether Batt’s immunity furthered the administration of justice — a decidedly inappropriate approach for an appellate court reviewing a trial court’s decision under an abuse-of-discretion standard. See Davis v. Flickinger (1997), 77 Ohio St.3d 415, 421, 674 N.E.2d 1159, 1164.
Even if it were appropriate to utilize a less deferential standard of review, the majority fails to provide a sound explanation of why it believes the trial court acted improperly by granting immunity to Batt. According to the majority, the grant of immunity in a case such as this one (the so-called “either/or situation”) “could actually hinder the search for truth.” Under the majority’s reasoning, the search for truth is better served by having a witness invoke his or her Fifth Amendment privilege against self-incrimination and not testify at all. This view is dubious in that it ignores the effect of a trial court’s grant of immunity to a witness under R.C. 2945.44.
When the trial court grants immunity to a witness under R.C. 2945.44, the witness may no longer assert the Fifth Amendment privilege against self-incrimination; the trial court may validly compel testimony on matters that could have potentially incriminated the witness absent the grant of immunity. See, generally, Kastigar v. United States (1972), 406 U.S. 441, 92 S.Ct. 1653, 32 L.Ed.2d 212. A grant of immunity thus facilitates the search for truth by allowing the jury to hear testimony from a witness who would otherwise refuse to testify based on the Fifth Amendment privilege. Moreover, a grant of immunity guarantees that a witness will be subject to cross-examination, “ ‘the greatest legal engine ever invented for the discovery of truth.’ ” California v. Green (1970), 399 U.S. 149, 158, 90 S.Ct. 1930, 1935, 26 L.Ed.2d 489, 497, quoting 5 Wigmore, Evidence (3 Ed.1940), Section 1367. It is for these very reasons that immunity statutes such as R.C. 2945.44 are “essential to the effective enforcement” of criminal laws and “ ‘part of our constitutional fabric.’ ” Kastigar, 406 *609U.S. at 447, 92 S.Ct. at 1658, 32 L.Ed.2d at 218, quoting Ullmann v. United States (1956), 350 U.S. 422, 438, 76 S.Ct. 497, 506, 100 L.Ed. 511, 524.
The majority fails to recognize the important and beneficial consequences of a grant of immunity and instead embraces a puzzling theory. Today’s decision essentially takes the view that no testimony whatsoever (ie., when a witness invokes the Fifth Amendment) serves the search for truth better than full testimony subject to searching cross-examination (ie., when the witness is granted immunity), at least in the so-called “either/or” situations. The majority’s conclusion is all the more perplexing given its own recognition in this case that “[t]o ‘further the administration of justice,’ the jury should have been able to hear and evaluate all the evidence to decide whether someone other than Matthew Reiner was responsible for Alex’s death.” Reiner I, 89 Ohio St.3d at 356, 731 N.E.2d at 675. Despite the trial court’s allowing the jury that very opportunity by compelling Batt’s testimony under a grant of immunity, the majority curiously concludes that immunity somehow prejudiced Reiner’s rights by impeding the search for truth.
The majority further supports its holding with the notion that Batt’s immunity gave “the jury the impression that Batt was immune from prosecution because she did not commit the crime.” The interests of justice would have been better served, in the majority’s estimation, if the trial court had permitted the jury to “hear Batt take the Fifth Amendment and to evaluate her testimony on that basis.” As a general proposition, however, the majority’s analysis is questionable at best. It is unclear how a trial court’s grant of immunity, in any situation, would give the jury an impression of the witness’s innocence. A jury could — and more likely would — infer that a witness who is testifying under a grant of immunity was potentially culpable of some offense relating to the subject matter of his or her testimony. Indeed, the very existence of immunity statutes “reflects the importance of testimony, and the fact that many offenses are of such a character that the only persons capable of giving useful testimony are those implicated in the crime.” Kastigar, 406 U.S. at 446, 92 S.Ct. at 1657, 32 L.Ed.2d at 218.
Moreover, the majority’s view that the grant of immunity to Batt somehow acted as a declaration of her innocence fails to find support in the trial record. While Batt was on the witness stand, counsel for both parties repeatedly referred to Batt’s having received immunity after having invoked her Fifth Amendment right against self-incrimination. On one occasion, the jury heard Reiner’s counsel impeach Batt with the fact that she refused to testify until she received immunity:
“Q [by Reiner’s counsel] Miss Batt, is it true that as late as yesterday morning you refused in this courtroom, where you were sitting then where you *610are now, to testify as a witness in this case pursuant to subpoena unless and until the State of Ohio through an Order of Her Honor, Judge Lanzinger, granted you immunity from prosecution for any criminal act or acts committed against any one or more of the Reiner children * * *?
Julia R. Bates, Lucas County Prosecuting Attorney, John J. Weglian, J. Christopher Anderson and Craig T. Pearson, Assistant Prosecuting Attorneys, for appellant and cross-appellee.
Fritz Byers; Cooper, Walinski & Cramer and Richard S. Walinski; Robert Z. Kaplan and Samuel Z. Kaplan, for appellee and cross-appellant.
“A [by Batt] Yes.”
On yet another occasion, during recross-examination, the jury again heard Reiner’s counsel inquire about Batt’s refusal to testify until she received immunity from prosecution:
“Q You were unwilling, were you not, until two days ago to come to this court to tell the truth * * * until and unless the Court granted you immunity from prosecution for the death of Alex and injuries to Derek; isn’t that true?
“* * * [State’s objection overruled.]
“A Yes.”
Batt further admitted that she had invoked her Fifth Amendment right against self-incrimination during both Reiner’s trial and a prior juvenile court proceeding. Thus, the jury learned (1) that Batt had invoked the Fifth Amendment in two different court proceedings relating to Alex’s death and (2) that Batt had refused to testify at Reiner’s trial until guaranteed immunity from prosecution. Given all the jury heard about the circumstances surrounding Batt’s testimony, the majority’s belief that the trial court somehow gave “the impression that Batt was immune from prosecution because she did not commit the crime” is profoundly misguided.
For the foregoing reasons, I decline to join the judgment of the majority and would instead find that the trial court did not abuse its discretion in granting R.C. 2945.44 immunity to Batt. This court’s decision in Reiner I was unfortunate in that it committed an obvious error of constitutional law that the United States Supreme Court thought grievous enough to correct in a summary reversal. Today’s, decision may well be even more unfortunate, for the majority makes a mistake of Ohio law that no higher judicial authority can correct.
Moyer, C.J., and Wolff, J., concur in the foregoing dissenting opinion.

. Some Ohio appellate courts have expressed the view that a criminal defendant lacks standing to challenge a grant of immunity to a witness. See, e.g., State v. Steverson (Sept. 15, 1998), Franklin App. No. 97APA11-1466, unreported, 1998 WL 634949; State v. Minnich (Sept. 30, 1997), Huron App. No. H-96-060, unreported, 1997 WL 614944. Similarly, numerous courts in other states have held that a defendant lacks standing to contest the grant of immunity to a prosecution witness. See People v. Rodriguez (Colo.1996), 914 P.2d 230, 266-267; Kerns v. State (Wyo.1996), 920 P.2d 632, 637; State v. Pierson (1988), 208 Conn. 683, 688, 546 A.2d 268, 270; Smith v. Commonwealth (1982), 386 Mass. 345, 348-349, 436 N.E.2d 377, 379; State v. Ahmadjian (R.I.1981), 438 A.2d 1070, 1078; State v. Phillips (1979), 297 N.C. 600, 606-607, 256 S.E.2d 212, 216; Commonwealth v. Showers (1996), 452 Pa.Super. 135, 153, 681 A.2d 746, 755; People v. Wisely (1990), 224 Cal.App.3d 939, 943-944, 274 Cal.Rptr. 291, 294; State v. Kingbird (Minn.App.1987), 412 N.W.2d 350, 354. A number of federal courts also take this view. See United States v. Ellis (C.A.3, 1979), 595 F.2d 154, 163; United States v. Hathaway (C.A.1, 1976), 534 F.2d 386, 402; United States v. Foster (C.A.7, 1973), 478 F.2d 1001, 1003-1004; but, see, Ellis v. United States (C.A.D.C. 1969), 416 F.2d 791, 799 (recognizing that defendant has standing to challenge grant of immunity “where the trial judge went outside his judicial province to grant immunity to a witness”).
*607In Reiner I, the majority rejected the state’s contention that Reiner lacked standing to challenge the grant of immunity to Batt. In doing so, the majority relied exclusively on its erroneous Fifth Amendment analysis:
“This argument [asserting a lack of standing] assumes that the grant of immunity met the statutory threshold of a valid privilege against self-incrimination. Becaúse Susan Batt lacked a valid Fifth Amendment privilege against self-incrimination and the grant of immunity was unlawful, the state’s standing argument lacks merit.” Reiner I, 89 Ohio St.3d at 356, 731 N.E.2d at 675.
The Reiner I majority’s standing analysis was inextricably intertwined with the Fifth Amendment analysis. Thus, the United States Supreme Court’s reversal of Reiner I necessarily undermines this court’s original resolution of the standing issue. The majority nevertheless decides the merits of the immunity issue in Reiner’s favor without ever explaining how or why Reiner has standing under Ohio law to challenge the grant of immunity to Batt.